DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MIGUEL RIVERA,
                              Appellant,

                                    v.

                              NYVIA RIVERA,
                                 Appellee.

                              No. 4D17-3595

                              [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE11013121
(37/90).

  Meah Rothman Tell of Meah Rothman Tell, P.A., Lauderhill, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.